COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


    KEITH COPELAND                   AND       EUGENE          §                    No. 08-20-00236-CV
    SAUNDERS,
                                                               §                      Appeal from the
                                        Appellants,
                                                               §              County Court at Law No. 1
    v.
                                                               §                   of Travis County, Texas
    JUSTIN MAYERS,
                                                               §               (TC# C-1-CV-20-002978)
                                        Appellee.
                                                               §


                                                    O P I N I ON

           This interlocutory appeal follows the trial court’s denial of two non-resident defendants’

special appearances. 1 Justin Mayers, sued Keith Copeland, Eugene Sanders, and Skip Ames,

(Defendants), alleging they failed to pay him money owed on a sports bet.2 Copeland and Saunders

(Appellants) each filed a special appearance contending they lack sufficient contacts with Texas

to justify the court’s exercise of jurisdiction over them. Because we find Appellants meet the




1
 This case was transferred from our sister court in Travis County, Texas pursuant to the Texas Supreme Court’s
docket equalization efforts. See TEX.GOV’T CODE ANN. § 73.001. We follow the precedent of the Austin Court of
Appeals to the extent they might conflict with our own. See TEX.R.APP.P. 41.3.
2
    Skip Ames has not appeared in the lawsuit and is not a party to this appeal.
statutory and due-process requirements of specific jurisdiction, we affirm the trial court’s denial

of their special appearance.

                                      Factual Background

       Mayers sued Defendants for money had and received, promissory estoppel, and unjust

enrichment. Mayers’ claims arise from Defendants’ purported refusal to pay him what he is owed

from placing sports bets with Defendants. Specifically, Mayers claims about February 23, 2020,

he “placed a wager that should have paid out $75,000” but despite “demand[ing] payment multiple

times in writing, including through counsel before suit was filed,” Appellants “refused to pay what

is owed or even offer restitution for the amount [he] deposited.”

       Mayers alleges his relationship with Appellants began when Copeland “reached out” to

him in late Spring 2018 “to discuss placing sporting bets” after Copeland received Mayers’ contact

information from mutual acquaintance Mike Muniz. Appellee states after being introduced to

Copeland, he “learned that Mr. Copeland was a business partner with Defendants Skip Ames and

Eugene Saunders” and that “[t]ogether the Defendants run the sports betting website

www.sunwager.com which is owned by Ames.” Appellee further says he “routinely logged into

Defendants’ website from his Austin home and entered into agreements with Defendants on

sporting events.” Mayers contends that “[t]hroughout their relationship, Ames and Saunders

routinely sent funds to [his] Austin home and [he] routinely sent funds to Ames and Saunders,”

pointing to appended copies of text messages between the parties that show as much. Further, he

alleges “[t]he parties exchanged hundreds of thousands of dollars as directed by Copeland, who

was [his] primary point of contact from Spring 2018 through March 2020 when Defendants

stopped responding to [Mayer’] request for payment.”




                                                2
       Copeland and Saunders see things slightly differently. Copeland alleges he “first became

acquainted with Mr. Mayers through Mike Muniz, a personal friend,” and “[t]he first time [he]

recall[s] speaking with Mr. Mayers was while Mr. Mayers was with Mr. Muniz and both called

[him] at [his] home in Colorado.” Copeland claims he “did not ask Mr. Muniz to put [him] in

contact with Mr. Mayers” and Mr. Muniz did not do so “on [his] behalf or at [his] direction.” He

further alleges that he and Mayers “spoke by telephone or communicated via text message while

[he] was in Colorado” but that he “did not inquire and do[es] not know where Mr. Mayers was

located during the majority of these communications.” As to the text messages Mayers appends to

his pleadings, Copeland states he drafted and sent “[s]ome of the texts appearing on the log;”

however, there are other text messages he “did not draft, but instead, copied from other texts [he]

had received and sent to Mr. Mayers.” Copeland further alleges he is not now nor has he ever

“been a business partner with Skip Ames or Eugene Saunders,” and he does not currently nor has

he ever “had any ownership interest in the website www.sunwager.com.” He also contends he has

“never personally met with Mr. Mayers in Texas or anywhere else;” is “not a party to any oral or

written contract with Mr. Mayers;” “never requested Mr. Mayers to send any money to [him] nor

ha[s he] ever received or accepted any funds from Mr. Mayers;” has “never entered into any

agreement with Mr. Mayers to pay him money;” and has “never travelled to Texas in connection

with any transaction concerning Mr. Mayers.”

       For his part, Saunders alleges he “(a) does not own, (b) is not employed by, (c) never

contracted with, (d) never made wagers with, and (e) has no financial connection to

www.sunwager.com.” He states he “is a nonresident of Texas” with “no purposeful contacts with

this state.” He also claims he “is not business partners with Defendants Ames and Copeland” and




                                                3
“has no business or personal relationship with” Copeland.3 Saunders states that he and Ames “are

long-time friends,” and Ames “on occasion visits with [him] at [his] business office in Miami,

Florida.” He further contends he “has a FedEx business account” which “offers [him] the

convenience of printing shipping labels at his office” and entitles him “to discounts on shipments

from his FedEx account.” Because of that, Saunders alleges, “[e]very once in a while, during a

visit to the Miami office, Defendant Ames will use [his] business FedEx account to send FedEx

shipments from Miami, Florida,” which he characterizes as “not an unusual or abnormal activity

for [him] and his friends, customers and business acquaintances.” In sum, Saunders claims he “is

in this suit because of his FedEx business account, not because of contacts with Texas or

www.sunwager.com.”

                                          Procedural Background

        After Mayers filed suit in County Court at Law No. 1 in Travis County for damages he

alleges arise from the above transactions, Saunders and Copeland responded by each filing a

special appearance contesting the trial court’s ability to exercise personal jurisdiction over them.

        Mayers then twice amended his petition and filed an omnibus response to Saunders’ and

Copeland’s respective special appearances. Mayers’ second amended petition (the live pleading in

the case) appended a personal affidavit detailing his allegations of the events described above and

copies of text messages between Mayers and each of the individual Defendants.

        Saunders and Copeland each filed amended special appearances and exhibits, including

respective affidavits setting forth their own allegations of the transactions at issue. Saunders also

raised objections to Mayers’ affidavit on the grounds that Mayers’ testimony is not based on


3
  In paragraph 5 of his first amended special appearance Saunders actually states he “has no business or personal
relationship with Defendant Skip Ames;” however, this appears to be a typo given the context that follows—i.e., a
description of Saunders and Ames’ “long-time friend[ship].”



                                                       4
personal knowledge, contains hearsay, contains factual conclusions, and, as such, is not competent

evidence.

       The trial court considered Saunders’ and Copeland’s special appearances by submission

and denied them both. Saunders and Copeland responded by requesting the trial court issue

findings of fact and conclusions of law pursuant to Texas Rule of Civil Procedure 297.

       The trial court issued its findings of fact and conclusions of law, in which it overruled

Saunders’ objections to Mayers’ affidavit in determining it could exercise personal jurisdiction

over Saunders and Copeland. Specifically, the trial court made the four following findings of fact:

       1. For a period of nearly two years, Defendants Keith Copeland, Eugene Saunders,
          and Skip Ames were party to a series of transactions with Plaintiff and Austin
          resident Justin Mayers and the exchange of funds.

       2. Defendant Copeland initially contacted Plaintiff.

       3. Plaintiff talked and texted with Copeland, Ames, and Saunders extensively to
          provide proof of deliveries and enter into numerous monetary transactions.
          Defendants regularly communicated with Plaintiff and exchanged funds with
          Plaintiff, an arrangement that inured to Defendants’ financial benefit. All
          transactions either originated or were completed in Austin, Texas.

       4. All Defendants knew that Plaintiff resided in Austin, Texas. Defendant Ames
          even met Plaintiff in person on or around December 23, 2019. Copeland also
          had Plaintiff send funds to Houston, Texas on or around December 9, 2019.

The trial court also made the seven following conclusions of law:

       5. The Texas long-arm statute, Tex. Civ. Prac. Rem. Code § 17.042, authorizes
          this Court to exercise jurisdiction over non-residents Eugene Saunders and
          Keith Copeland for doing business in this state; and the exercise of such
          jurisdiction is consistent with federal and state due process standards. See Moki
          Mac River Expeditions v. Drugg, 221 S.W.3d 569, 574 (Tex. 2007).

       6. Plaintiff met his initial burden to plead facts necessary to establish that the Court
          has specific jurisdiction over Defendants Saunders and Copeland. See American
          Type Culture Collection, Inc. v. Coleman, 83 S.W.3d 801, 807 (Tex. 2002).

       7. The interactions, agreements, and communications between Plaintiff and
          Defendants as detailed in the Court’s Findings of Fact demonstrate Defendants



                                                  5
           created a continuous relationship and obligations with Plaintiff in the State of
           Texas and purposefully availed themselves of the privilege of conducting
           activities in this state. See Wilson v. Baker, No. 03-10-00507-CV, [2011 WL
           6938523,] at *9 (Tex.App.—Austin, Dec. 29, 2011).

       8. The agreement for Plaintiff to exchange funds with Saunders and Ames, usually
          at the direction of Copeland, was to be performed in whole or in part in this
          state.

       9. Defendants’ interactions with Plaintiff could also serve as a basis for a tort
          committed in whole or in part in this state.

       10. Through these various interactions, agreements, and communications,
           Defendants established ‘minimum contacts’ with Texas giving rise to Plaintiff’s
           claims; and the assertion of jurisdiction in this state complies with ‘traditional
           notions of fair play and substantial justice.’ See Moki Mac at 575 (citing
           International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

       11. Defendants Saunders and Copeland have not negated all potential bases for
           jurisdiction that Plaintiff has specifically pled and evidenced. See American
           Type at 807.

Saunders and Copeland both appealed.

                                       Standard of Review

       We review challenges to trial courts’ granting of special appearances de novo. Fed. Corp.,

Inc. v. Truhlar, 632 S.W.3d 697, 716 (Tex.App.—El Paso 2021, pet. denied). “Whether a court

has personal jurisdiction over a defendant is a question of law.” BMC Software Belgium, N.V. v.

Marchand, 83 S.W.3d 789, 794 (Tex. 2002). However, a trial court considering a jurisdictional

challenge “frequently must resolve questions of fact before deciding the jurisdiction question.” Id.

       When, as here, the trial court issues findings of fact and conclusions of law, an appellant

may challenge the findings of fact on legal and factual sufficiency grounds. Fed. Corp., 632

S.W.3d at 716. If an appellant advances a factual sufficiency challenge, we examine the entire

record and consider the evidence in favor of, and contrary to, the challenged finding; however, we

may set aside a finding only if that finding is so contrary to the overwhelming weight of the




                                                 6
evidence as to be clearly wrong or unjust. Id. (citing Cain v. Bain, 709 S.W.2d 175, 176 (Tex.

1986)). If an appellant advances a legal sufficiency challenge, the record must contain more than

a scintilla of evidence to support the questioned finding; if it does, the no-evidence point fails. Id.

at 716–17 (citing BMC Software, 83 S.W.3d at 795).

                                           Applicable Law

         “A court must have both subject matter jurisdiction over a case and personal jurisdiction

over the parties to issue a binding judgment.” Luciano v. SprayFoamPolymers.com, LLC, 625

S.W.3d 1, 7–8 (Tex. 2021). A Texas court may exercise personal jurisdiction over a nonresident

“when two criteria are satisfied: (1) the Texas long arm statute must grant jurisdiction; and (2) the

exercise of jurisdiction must comport with federal and state constitutional guarantees of due

process.” Searcy v. Parex Res., Inc., 496 S.W.3d 58, 66 (Tex. 2016)[Citations omitted].

         “The plaintiff bears the initial burden of pleading sufficient allegations to bring a

nonresident defendant within the provisions of the long-arm statute.” BMC Software, 83 S.W.3d

at 793. This notice-pleading requirement is “minimal” and “can be satisfied with an allegation that

the nonresident defendant is doing business in Texas or committed tortious acts in Texas.” Gaddy

v. Fenenbock, No. 08-22-00041-CV, 2022 WL 2965964, at *7 (Tex.App.—El Paso July 27, 2022,

no pet. h.)[Citation omitted]. Once the plaintiff meets this initial burden, the burden shifts to the

nonresident defendant to negate all jurisdictional bases alleged by the plaintiff. Kelly v. Gen.

Interior Const., Inc., 301 S.W.3d 653, 658 (Tex. 2010). “The defendant can negate jurisdiction on

either a factual or legal basis.” Id. at 659. On a factual basis, “the defendant can present evidence

that it has no contacts with Texas, effectively disproving the plaintiff’s allegations.” Id. On a legal

basis,




                                                  7
       [T]he defendant can show that even if the plaintiff’s alleged facts are true, the
       evidence is legally insufficient to establish jurisdiction; the defendant’s contacts
       with Texas fall short of purposeful availment; for specific jurisdiction, that the
       claims do not arise from the contacts; or that traditional notions of fair play and
       substantial justice are offended by the exercise of jurisdiction.

Id. The Texas long-arm statute authorizes the exercise of jurisdiction over a nonresident defendant

doing business in Texas. TEX.CIV.PRAC.&REM.CODE ANN. § 17.041–.045. A nonresident “does

business in this state if the nonresident . . . contracts by mail or otherwise with a Texas resident

and either party is to perform the contract in whole or in part in this state . . . [or] commits a tort

in whole or in part in this state[.]” Id. § 17.042. The statute’s “broad doing-business language

allows [it] to reach as far as the federal constitutional requirements of due process will allow.”

Moki Mac, 221 S.W.3d at 575 [Internal quotation marks omitted].

       The exercise of jurisdiction meets federal due-process standards “only if the defendant has

established ‘minimum contacts’ with the forum state such that maintenance of the suit does not

offend ‘traditional notions of fair play and substantial justice.’” Luciano, 625 S.W.3d at 8 (quoting

Int’l Shoe, 326 U.S. at 316). “Courts analyze whether the due-process standard is met from two

perspectives: general jurisdiction and specific jurisdiction.” Southwire Co., LLC v. Sparks, No. 02-

21-00126-CV, 2021 WL 5368692, at *4 (Tex.App.—Fort Worth Nov. 18, 2021, no pet.)(citing

Luciano, 625 S.W.3d at 8). “A court has general jurisdiction over a nonresident defendant whose

‘affiliations with the State are so ‘continuous and systematic’ as to render [it] essentially at home

in the forum State.’” Luciano, 625 S.W.3d at 8 (quoting TV Azteca v. Ruiz, 490 S.W.3d 29, 37

(Tex. 2016)). “By contrast, specific jurisdiction ‘covers defendants less intimately connected with

a State, but only as to a narrower class of claims.’” Id. (quoting Ford Motor Co. v. Mont. Eighth

Jud. Dist. Ct., — U.S. —, 141 S.Ct. 1017, 1024 (2021)). “Specific jurisdiction is not as exacting

as general jurisdiction in that the contacts may be more sporadic or isolated so long as the cause



                                                  8
of action arises out of those contacts.” Gaddy, 2022 WL 2965964, at *6 (citing Spir Star AG v.

Kimich, 310 S.W.3d 868, 873 (Tex. 2010)). With specific jurisdiction, a minimum-contacts

showing requires two things: (1) that “the defendant purposefully avails itself of the privilege of

conducting activities in the forum state[;]” and (2) “the suit ‘arise[s] out of or relate[s] to the

defendant’s contacts with the forum[.]’” Luciano, 625 S.W.3d at 8–9.

       The first prong of the specific-jurisdiction inquiry is purposeful availment. Id. To

determine whether a nonresident defendant has purposefully availed himself of the privilege of

conducting activities in Texas, courts consider three factors. E.g., Old Republic Nat’l Title Ins. Co.

v. Bell, 549 S.W.3d 550, 559 (Tex. 2018). “First, it is only the defendant’s contacts with the forum

that count: purposeful availment ‘ensures that a defendant will not be haled into a jurisdiction

solely as a result of . . . the ‘unilateral activity of another party or a third person.’” Michiana Easy

Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 785 (Tex. 2005)(quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475 (1985)). Second, “the contacts relied upon must be purposeful rather

than random, fortuitous, or attenuated.” Moki Mac, 221 S.W.3d at 575. Nonresident defendants

“who ‘reach out beyond one state and create continuing relationships and obligations with citizens

of another state’ are subject to the jurisdiction of the latter in suits based on their activities.”

Michiana, 168 S.W.3d at 785 (quoting Burger King, 471 U.S. at 473). Third, “the defendant must

seek some benefit, advantage, or profit by ‘availing’ itself of the jurisdiction.” Moki Mac, 221

S.W.3d at 575. That is because “[j]urisdiction is premised on notions of implied consent—that by

invoking the benefits and protections of a forum’s laws, a nonresident consents to suit there.”

Michiana, 168 S.W.3d at 785 (citing World—Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

297 (1980)). “By contrast, a nonresident may purposefully avoid a particular jurisdiction by

structuring its transactions so as neither to profit from the forum’s laws nor be subject to its



                                                   9
jurisdiction.” Id. (citing Burger King, 471 U.S. at 473). “In conducting this analysis, we assess ‘the

quality and nature of the contacts, not the quantity.’” TV Azteca, 490 S.W.3d at 38 (quoting

Moncrief Oil Intern. Inc. v. OAO Gazprom, 414 S.W.3d 142, 151 (Tex. 2013)).

        The second prong of the specific-jurisdiction inquiry is relatedness. Even if courts find

purposeful availment, specific jurisdiction exists only “when the cause of action arises from or is

related to purposeful activities in the state.” Moncrief Oil, 414 S.W.3d at 150. For that reason,

courts analyze a nonresident defendant’s “jurisdictional contacts on a claim-by-claim basis” unless

“all claims arise from the same forum contacts.”4 Id. at 150–51. The relatedness requirement “lies

at the heart of specific jurisdiction by defining the required nexus between the nonresident

defendant, the litigation, and the forum.” Moki Mac, 221 S.W.3d at 579.

                                                  Analysis

        Saunders and Copeland raise different issues on appeal but both generally contend the trial

court improperly denied their special appearance because they lack sufficient contacts with Texas

to support specific jurisdiction in this case. Copeland argues the trial court erred in denying his

special appearance because: (1) Mayers’ jurisdictional allegations are not sufficient to confer

jurisdiction over him; (2) the communications between Mayers and Copeland cannot support a

purposeful-availment finding after Michiana and Old Republic; (3) Mayers’ allegations of

Copeland’s contacts with Texas cannot support jurisdiction because Copeland did not perform

those activities in Texas; (4) Mayers improperly relies on the actions of third parties; and (5) the

relatedness prong is not satisfied.




4
  Here, Mayers’ three claims arise from the same set of forum contacts that we need not assess each Appellant’s
contacts on a claim-by-claim basis.



                                                      10
           Saunders raises nine issues on appeal, which restated are: (1) whether the trial court erred

in denying his special appearance; (2) whether the trial court erred by overruling his objections to

Mayers’ declaration; and (3) whether the trial court’s findings of fact survive a factual sufficiency

inquiry. Specifically as to the jurisdictional question, Saunders argues the trial court erred in

denying his special appearance because: (1) Mayers failed to allege facts that, if true, would subject

him to personal jurisdiction in Texas; (2) Saunders submitted evidence negating all potential bases

for exercising jurisdiction over him; (3) Mayers’ affidavit is not competent evidence that can

support the exercise of jurisdiction;5 (4) the operative facts of the litigation do not relate to his

conduct; and (5) he does not have sufficient contacts with Texas to support the exercise of personal

jurisdiction over him.

           Because we conclude the evidence establishes Appellants purposefully availed themselves

of the privileges of conducting activities in Texas, Mayers’ claims arise from or relate to those

contacts, and exercising jurisdiction in this case comports with due-process requirements, we agree

with the trial court’s conclusions of law #5, #6, #7, #8, #10, and #11.6 Because exercising specific

jurisdiction over Appellants in this case is appropriate, we do not address whether general

jurisdiction applies.7




5
    See infea Section 2.a.
6
  The trial court’s conclusion of law #9 states that “Defendants’ interactions with Plaintiff could also serve as a basis
for a tort committed in whole or in part in this state.” However, Mayers’ claims, as stated in the live pleading, sound
in quasi-contract, not tort. Because the burden of proof on a special appearance begins with the plaintiff’s allegations,
and because Mayers has not asserted a tort claim, we do not reach the same conclusion.
7
  Indeed, there is no evidence in the record showing Mayers contends general jurisdiction exists. The shifting burden
of proof in a special appearance begins with the plaintiff’s allegations to bring a nonresident defendant within the
provisions of the Texas long-arm statute. Kelly, 301 S.W.3d at 658. Because Mayers makes no such allegations as to
general jurisdiction for either Appellant, we need not address whether general jurisdiction applies.



                                                          11
    1. The pleaded bases of jurisdiction

       First, we consider whether Mayers met his initial burden of pleading sufficient allegations

to bring Appellants within the provisions of the long-arm statute. Mayers’ live petition contains

several jurisdictional allegations against Appellants. He alleges all defendants “availed themselves

of the jurisdiction of [the trial] court by conducting business within the State of Texas” and claims

he “entered into agreements with Defendants on sporting events.” He further alleges “[a]ll three

Defendants . . . continued to conduct business with him and personally enter into numerous

transactions and promises to pay an individual residing in Austin, Texas.” As to Copeland

specifically, Mayers also alleges Copeland “had [him] send funds to a third-party in Houston,

Texas[.]”

       Given Texas’s liberal notice-pleading standards, we conclude Mayers’ petition sufficed to

allege that Appellants are subject to specific jurisdiction in Texas, and we agree with the trial

court’s conclusion of law #6 that says as much. Indeed, Mayers’ allegations track the Texas long-

arm statute directly: “[A] nonresident does business in this state if the nonresident . . . contracts by

mail or otherwise with a Texas resident and either party is to perform the contract in whole or in

part in this state[.]” TEX.CIV.PRAC.&REM.CODE ANN. § 17.042; see also Caviness v. High Profile

Promotions, Inc., No. 03-17-00553-CV, 2019 WL 1496783, at *2 (Tex.App.—Austin Apr. 5,

2019, no pet.)(oral contract provided basis for jurisdictional allegation under the Texas long-arm

statute). Mayers’ allegations that he “entered into agreements” and “numerous transactions” with

Appellants meets this standard. Accordingly, Appellants bore the burden to negate specific

jurisdiction in Texas.




                                                  12
   2. The trial court’s findings of fact and the evidence in this case

       As stated above, when a trial court makes findings of fact in a special appearance, we may

set aside a factual finding “only if the finding is so contrary to the overwhelming weight of the

evidence as to be clearly wrong or unjust.” Fed. Corp., 632 S.W.3d at 716 (citing Cain, 709 S.W.2d

at 176). A no-evidence challenge:

       [M]ust, and may only, be sustained when the record discloses one of the following
       situations: (a) a complete absence of evidence of a vital fact; (b) the court is barred
       by rules of law or of evidence from giving weight to the only evidence offered to
       prove a vital fact; (c) the evidence offered to prove a vital fact is no more than a
       mere scintilla; (d) the evidence establishes conclusively the opposite of the vital
       fact.

City of Keller v. Wilson, 168 S.W.3d 802, 810 (Tex. 2005).

       Saunders takes issue with the trial court’s findings of fact #1, #3, and #4 that: “[f]or a period

of nearly two years,” the defendants were “party to a series of transactions with Plaintiff and Austin

resident Justin Mayers and the exchange of funds;” the defendants “regularly communicated with

Plaintiff and exchanged funds with Plaintiff, an arrangement that inured to Defendants’ financial

benefit;” and “[a]ll Defendants knew that Plaintiff resided in Austin, Texas.” Saunders states that

these findings of fact came from Mayers’ affidavit; however, he argues the trial court erred by

overruling his objections to the affidavit. See infra Section 2.a. Saunders further argues Mayers

describes no transaction entered into by or involving an exchange of funds between the two parties,

nor does he allege Saunders benefitted from the alleged transactions. He also contends Mayers

presents no evidence establishing that Saunders knew Mayers lived in Austin.

       Although Saunders’ assertions may conflict with the contents of Mayers’ affidavit and the

trial court’s findings of fact, “it was the trial court’s function to weigh, accept, and disregard the

evidence in arriving at its factual findings.” Parex Res., Inc. v. ERG Res., LLC, 427 S.W.3d 407,

438 (Tex.App.—Houston [14th Dist.] 2014), aff’d sub nom. Searcy v. Parex Res., Inc., 496 S.W.3d


                                                  13
58 (Tex. 2016). Here, the record contains evidence that supports all four findings of fact.

Specifically, Mayers’ affidavit states that after he was “introduced to Defendant Keith Copeland,”

he “started placing bets on sunwager.com starting in the Summer of 2018.” He explains that if he

was owed money, “Mr. Ames or Mr. Saunders would usually FedEx cash to [his] Austin address,”

and if he owed money, “Mr. Copeland would direct [him] where to send money, which was usually

to Mr. Ames or Mr. Saunders at their addresses in Miami, []Florida.” He says Copeland

“continuously communicated with [him] from the Summer of 2018 through March 2020,” and

Copeland told him “he made roughly $9,000 in commissions from [his] transactions with Mr.

Ames and Mr. Copeland through www.sunwager.com.” Mayers also appends a series of text

messages between him and each defendant that provide further evidence of, among other things,

the ongoing communications between the parties, the addresses exchanged for sending or receiving

money related to Mayers’ bets, including a package sent from Saunders to Mayers in Texas,

discussions regarding amounts Mayers owed or was owed, and the amount of commission

Copeland made from Mayers’ betting.

       Accordingly, we find that the trial court’s four findings of fact are not contrary to the

overwhelming weight of the evidence as to be clearly wrong or unjust. The evidence is sufficient

to support a factual finding that: Copeland initially contacted Mayers; “[f]or a period of nearly two

years,” the defendants were “party to a series of transactions” with Mayers; the defendants

“regularly communicated with Plaintiff and exchanged funds with Plaintiff, an arrangement that

inured to Defendants’ financial benefit;” and “[a]ll Defendants knew that Plaintiff resided in

Austin, Texas.”

           a. Saunders’ objection to Mayers’ affidavit

       Saunders’ objects that Mayers’ affidavit is not competent evidence because it is not based



                                                 14
on Mayers’ personal knowledge and there is no factual basis for Mayers’ conclusions. We find

that argument unavailing. “A witness may testify to a matter only if the evidence ‘support[s] a

finding that the witness has personal knowledge of the matter.’” Dallas Morning News, Inc. v.

Hall, 579 S.W.3d 370, 378 (Tex. 2019)(quoting TEX.R.EVID. 602). Personal knowledge under

Texas Rule of Evidence 602 has “low threshold” and requires only a “minimal foundation of

personal knowledge[,]” leaving the fact finder to assess the evidence’s probative value and weight.

Rules of Evid.Handbook Rule 602 (2022 ed.).

        The record reflects Mayers’ affidavit was based on his personal knowledge. He testifies

that he has “personal knowledge of the facts and documents referenced” in his affidavit. Further,

his testimony sets forth that he was personally involved in placing bets, discussing payments with

Copeland, sending or receiving payments to or from Ames or Saunders, and discussing bets with

the defendants. Mayers substantiates the assertions that he spoke with the defendants about bets

and sending and receiving payments with copies of text messages with the defendants attached as

exhibits to his affidavit.

        Copeland and Saunders both vigorously dispute Mayers’ assertion that the defendants were

“business partners,” claiming Mayers fails to disclose who he “learned” that information from and

provides no substantiation for that conclusion. However, the trial court did not reference or rely

on that statement in making its findings of fact, and nowhere in the findings of fact or conclusions

of law does the trial court refer to the defendants as “business partners.” Accordingly, even

assuming that piece of Mayers’ affidavit should have been stricken at the trial court level, it was

harmless error. See TEX.R.APP.P. 44.1(a)(1)(“No judgment may be reversed on appeal on the

ground that the trial court made an error of law unless the court of appeals concludes that the error




                                                 15
complained of . . . probably caused the rendition of an improper judgment[.]”).

       Under these circumstances, the trial court did not err in overruling Saunders’ objections

when resolving the fact issues necessary to decide the special appearances.

   3. Whether exercising specific jurisdiction is proper

       Having found Mayers met his initial burden to plead sufficient allegations to bring

Appellants within the provisions of the long-arm statute and the factual-sufficiency challenges fail,

we now turn to whether Copeland and Saunders each produced evidence to negate specific-

jurisdiction minimum contacts or whether they otherwise showed that exercising jurisdiction

would run afoul of due-process requirements.

           a. Minimum contacts

                   i. Copeland purposefully established minimum contacts with Texas to
                      support the exercise of specific jurisdiction.

       Copeland contests the notion that he established minimum contacts with Texas. He states

he “lives and works in Colorado” and has “absolutely no connection to Texas other than family

members who reside in the state.” He asserts that the extent of his contacts with Texas, if any, are

limited to the allegations described in Mayers’ live pleading and affidavit—namely, that after

meeting in 2018, he and Mayers regularly communicated over phone calls and text messages. He

further asserts that despites Mayers’ allegations, he “was not a party to any of the alleged

transactions giving rise to [Mayers’] claims;” he has never “been a business partner with

defendants Skip Ames or Eugene Saunders;” he “does not currently and never has had any

ownership interested in www.sunwager.com;” he “has never met Mayers” in person; he “has never

requested Mayers to send him any money nor has he ever received or accepted any funds from

Mayers;” he “has never entered into any agreement with Mayers to pay him money;” and his

“interaction with Mayers took place exclusively from Colorado.” Copeland states that he “did not


                                                 16
choose where his phone calls or texts would be received” because “that was Mayers’ choice;” the

fact that Mayers received his communications in Texas was “due to the mere fortuity of where

Mayers chose to live, not anything purposeful done by [him].” He claims that “[t]he fact that

Mayers happened to live in Texas and allegedly enter[] into transactions with . . . Ames” amounts

to “coincidences . . . completely out of [his] control.”8

        Copeland cites Michiana and Old Republic in support of his argument that his contacts

with Texas do not constitute purposeful availment. In Michiana, the Texas plaintiff solicited the

purchase of an RV from an out-of-state seller. 168 S.W.3d at 784. The purchaser then attempted

to sue the seller based on an alleged misrepresentation made in a telephone call. Id. The Texas

Supreme Court concluded that the phone call failed to satisfy the three key requirements of

purposeful availment: the Texas resident—not the out-of-state seller—initiated the sole phone call

at issue; the seller’s contact with Texas was isolated and fortuitous; and the seller did not avail

itself of the privilege of doing business in Texas. Id. at 785–87.

        Similarly, in Old Republic, the Court determined a nonresident did not purposefully avail

herself of the state such that Texas courts could exercise personal jurisdiction over her, even in a

case involving “hundreds of phone calls with a Texas resident[.]” 549 S.W.3d at 560. The Court

reasoned that “[o]n their own, numerous telephone communications with people in Texas do not

establish minimum contacts;” instead, courts considering communications between a Texas

resident and nonresident as the basis for jurisdiction must “look to the quality and nature of the

communications to establish purposeful availment.” Id. (citing Searcy, 496 S.W.3d at 74). In Old

Republic, the nonresident was “very close friends” with the Texas resident, and the two “spoke



8
 To the extent Copeland intends to raise a factual-sufficiency challenge with the trial court’s findings of fact, we
overrule that issue. See supra Section 2.a.



                                                        17
frequently on the phone.” Id. at 561. But the record contained no evidence that the nonresident

initiated the calls with the Texas resident. Id. And, while the Court concluded it was entirely

plausible that the two discussed the circumstances surrounding the Texas resident’s financial

situation, there was no evidence supporting the notion that the two were “thinking ahead,” “trying

to plan,” and “brainstorming” the alleged fraudulent transfer. Id. Accordingly, the Court rejected

the notion that “phone calls with a friend who happens to live in Texas” formed sufficient contacts

with Texas to confer jurisdiction. Id.

       Relying on these two cases, Copeland contends the Court’s guidance “a proper minimum-

contacts analysis looks to the defendant’s contacts with the forum state itself, not the defendant’s

contacts with persons who reside there” forecloses the argument that his communications with

Mayers support a finding of purposeful availment. However, Copeland’s actions in this case

materially differ from those described in Michiana or Old Republic.

       Although Copeland did not, to his point, “choose” for Mayers to live in Texas, there is

evidence in the record to support the allegation that he entered a series of transactions with him in

which he directed Mayers to either send money to other individuals from Texas or arranged for

money to be sent to Mayers in Texas. For example, the record reflects the following interactions

between Copeland and Mayers:

       •       February 15, 2019: Mayers asks Copeland to “ask your boy to either clear
               10 or add 10 credit,” to which Copeland responds “he will clear to 10[.]”

       •       February 18, 2019: Copeland asks Mayers, “How much are you sending?
               I’ll get him to credit your account.”

       •       March 8, 2019: Copeland sends Mayers an address for Mayers to send
               money to, to which Mayers responds with a photo of a FedEx shipping
               receipt reflecting Ames as the recipient.




                                                 18
•   March 20, 2019: Copeland texts Mayers, “Call me. Skip said you owed
    12000 two weeks ago and you sent 5k, then this past week you owed 6900
    and you sent nothing?”

•   March 22, 2019: Mayers asks Copeland if he can “ask [S]kip for 5-10k more
    credit,” and Copeland responds, “He added 7k.”

•   March 25, 2019: After Mayers sends a photo of a FedEx shipping receipt
    reflecting Ames as the recipient, Copeland tells Mayers, “He will credit
    your account 1584$ when he gets your package.”

•   April 2, 2019: Copeland tells Mayers to “Take out 10%, and send the rest.”

•   April 23, 2019: Copeland tells Mayers, “Send me your address[.]”

•   April 24, 2019: Copeland sends Mayers a photo of a package addressed to
    Mayers’ address.

•   May 7, 2019: Copeland sends Mayers a photo of a package addressed to
    Mayers’ address.

•   May 15, 2019: Copeland sends Mayers a photo of a package addressed to
    Mayers’ address.

•   July 23, 2019: Copeland sends Mayers a photo of a package addressed to
    Mayers’ address.

•   September 24, 2019: Copeland asks Mayers, “Do you want [S]kip to send
    the full amount? He said you’ve already put in a bunch of plays, and
    wouldn’t have much credit left. Let me know.”

•   September 25, 2019: Copeland sends Mayers a photo of a package
    addressed to Mayers’ address.

•   October 30, 2019: Copeland sends Mayers a photo of a package addressed
    to Mayers’ address.

•   November 22, 2019: Copeland tells Mayers, “Send me tracking once you
    have it.” Mayers responds with a photo of a FedEx shipping label reflecting
    Ames as the recipient.

•   November 28, 2019: Copeland sends Mayers a message reading, “I’m in
    Texas but I know it was delivered. He was down 12k at the end of previous
    week. Did he send 99 or did he send more? I will credit, just let me




                                    19
                    know[.]”9 Mayers responds that he “sent 9k” and “I can PayPal whatever it
                    is[.]”

           •        December 9, 2019: Copeland sends Mayers a message reading, “Please
                    FedEx inside magazine.” and including a Houston address to which he
                    instructs Mayers to “[s]end package here.”10

           •        December 11, 2019: Copeland asks Mayers, “Did you send package?”11
                    Mayers responds with a photo of a FedEx shipping receipt reflecting
                    Flagstone Mortgage in Houston, Texas, as the recipient.

           •        Mayers’ affidavit stating that: (1) he was introduced to Copeland through a
                    mutual friend; (2) he learned Copeland was “business partners” with
                    Saunders and Ames; (3) Copeland reached out to him about placing bets
                    with him and his partners, and he began doing so; (4) if he owed money,
                    Copeland would tell him where to send the money, which was usually to
                    Sauders or Ames; (5) if he was owed money, Saunders or Ames would
                    usually FedEx cash to his Austin address; (6) he had conversations with
                    Copeland, as well as the other defendants, about the debt he alleges he is
                    owed; (7) Copeland personally transacted business with him for roughly one
                    year and nine months; and (8) Copeland and the other defendants owe him
                    $75,000.

           •        Copeland’s affidavit stating that: (1) he became acquainted with Mayers
                    through a mutual friend; (2) he and Mayers spoke by telephone or text
                    message while he was in Colorado; (3) he did not know where Mayers was
                    located “during the majority of these communications;” (4) he is not
                    business partners with Ames or Saunders; (5) he has no owernship in
                    www.sunwager.com; (6) he never personally met Mayers; (7) he is not a
                    party to a contract with Mayers; (8) he never sent money to or received
                    money from Mayers; and (9) he never traveled to Texas in connection with
                    any transaction involving Mayers.

           A far cry from the tenuous ties of an out-of-state seller contacted by a Texas buyer in

Michiana and a nonresident friend answering the calls of her Texas-resident friend in Old

Republic, evidence here shows that over an extended period, Copeland purposefully initiated




9
  Copeland contends he did not personally draft this message but instead forwarded a text to Mayers that was sent to
him. Whether Copeland drafted or merely forwarded the message does not impact our analysis.
10
     See supra note 9.
11
     See supra note 9.



                                                        20
contact with Mayers, who he knew resided in Texas, and engaged in transactions in which at least

one side of the agreement would be performed in Texas. As the trial court concluded, we agree

Copeland “reach[ed] out beyond one state and create[d] continuing relationships and obligations

with citizens of another state[.]” Michiana, 168 S.W.3d at 785 (quoting Burger King, 471 U.S. at

473). Accordingly, he is “subject to the jurisdiction of the latter in suits based on [his] activities.”

Id.

        Copeland further argues an electronic transmission to a Texas resident cannot establish

proof of purposeful availment. We disagree. While the Texas Supreme Court “recognized changes

in technology have rendered telephone calls to Texas insufficient as automatic evidence of

purposeful availment, the [Court] ‘has not held that telephone calls are never sufficient to establish

minimum contacts.’” Parex Res., 427 S.W.3d at 427 (quoting Glencoe Cap. Partners II, L.P. v.

Gernsbacher, 269 S.W.3d 157, 165 (Tex.App.—Fort Worth 2008, no pet.)). The cases Copeland

cites that he claims prove otherwise are distinguishable. See Chameli v. Fla. Gas Transmission

Co. LLC, No. 01-17-00823-CV, 2018 WL 3059732, at *5–6 (Tex.App.—Houston [1st Dist.] June

21, 2018, no pet.)(mem. op.)(no minimum contacts when in-house counsel defendant contacted

plaintiff only after plaintiff sued defendant’s employer and defendant’s contacts with plaintiff were

on behalf of his employer, not in his individual capacity); Majors Mgmt., LLC v. Price & Co., No.

09-17-00063-CV, 2018 WL 771008, at *5–7 (Tex.App.—Beaumont Feb. 8, 2018, no pet.)(mem.

op.)(no minimum contacts when record contained no evidence that defendants purposefully sought

out business relationship with Texas-based distributor, the parties’ transactions all occurred out of

state, and property-manager defendant had “no involvement” in the business relationship before

transferring inventory to new tenants and therefore “no control” over the fact that a debt incurred

by previous tenant was owed to a Texas company); Hatzenbuehler v. Essig, 526 S.W.3d 657,



                                                  21
664-66 (Tex.App.—Houston [1st Dist.] 2017, no pet.)(no minimum contacts when alleged tort at

issue occurred out of state and no part of contract at issue would have been performed in Texas);

Tran v. Tran, No. 01-16-00248-CV, 2017 WL 817183, at *5–6 (Tex.App.—Houston [1st Dist.]

Mar. 2, 2017, no pet.)(mem. op.)(no minimum contacts when defendant’s “availing” was to secure

necessary funds to open business in Seattle, not reap profit or obtain benefit in Texas, and

investment agreement contained a Washington choice-of-law clause).

        Wilson is instructive. In Wilson, the Third Court of Appeals affirmed the trial court’s denial

of the out-of-state defendant’s special appearance after agreeing that the defendant had sufficient

contacts with Texas. 2011 WL 6938523, at *5–6. The defendant argued his contacts with Texas

were “too sparse” to support a purposeful-availment finding, claiming he never signed a formal

agreement with the Texas attorney-plaintiffs and contacted the plaintiffs only by phone, email,

mail, and fax. Id. at *4. However, the court concluded that the defendant sought out the Texas

plaintiffs, maintained ongoing communication with the plaintiffs regarding their fees and services

(which were rendered in Texas), and paid installments to the plaintiffs. Id. Because the defendant

“purposefully initiated contact with Texas residents intending that they would perform work in

Texas” and continued his contact with the Texas attorneys during their representation, the court

concluded the defendant “purposefully availed himself of the privilege of conducting activities in

Texas, albeit purely through telephone conversations and written and electronic correspondence.”

Id. at *5.

        The evidence here supports a finding that, like the Wilson defendant, Copeland “reach[ed]

out beyond one state and create[d] continuing relationships and obligations with citizens of another

state[.]” Id. at *3 (quoting Moki Mac, 221 S.W.3d at 575). He made telephone calls, sent text

messages, and directed money to and from an individual he knew resided in Texas—evidence that,



                                                 22
when viewed collectively, supports a finding of purposeful availment. Despite Copeland’s protests

that he lacks minimum contacts with Texas because he never met Mayers in person or physically

visited Texas in connection with the transactions at issue, “[j]urisdiction . . . may not be avoided

merely because the defendant did not physically enter the forum State.” Burger King, 471 U.S. at

476.

       Finally, as to whether Copeland sought some benefit, advantage, or profit by availing

himself of the State, as detailed above, Copeland alleges he “was not a party to any of the alleged

transactions giving rise to [Mayers’] claims;” he has never “been a business partner with

defendants Skip Ames or Eugene Saunders;” he “does not currently and never has had any

ownership interested in www.sunwager.com;” he “has never met Mayers” in person; he “has never

requested Mayers to send him any money nor has he ever received or accepted any funds from

Mayers;” he “has never entered into any agreement with Mayers to pay him money;” and his

“interaction with Mayers took place exclusively from Colorado.”

       However, the record reflects otherwise: namely, Copeland acknowledged he received

commission from Mayers’ activities. On May 29, 2019, Copeland tells Mayers in response to

Mayers’ question about a 10% discount, “I don’t get 10% until you lose more then [sic] you win.

I’m not making any more money off of you. I’m just giving it back when I do get the 10%[.]”

Unlike the single sale from a single Texas buyer in Michiana—which the Court characterized as a

“dribble”—Copeland engaged in multiple transactions with Mayers over an extended period. See

Michiana, 168 S.W.3d at 786. Indeed, as Mayers alleges, “[t]he parties exchanged hundreds of

thousands of dollars” at Copeland’s direction. While Copeland argues he “was not a party to any

of the alleged transactions” at issue and never “received or accepted any funds from Mayers,” he

does not dispute the evidence that he received commission off Mayers’ betting activity and



                                                23
therefore has not negated all jurisdictional bases alleged by the plaintiff. That is enough to satisfy

the “benefit, advantage, or profit” inquiry.

       In sum, we agree with the trial court’s conclusion that Copeland purposefully established

minimum contacts with Texas.

                   ii. Saunders purposefully established minimum contacts with Texas to
                       support the exercise of specific jurisdiction.

       Saunders disputes that he has minimum contacts with Texas to support jurisdiction in this

case. He contends he has had no contact with Mayers “outside of Mr. Ames’ use of [his] FedEx

account on 4 occasions.” He denies possessing any of Mayers’ money, making any promises to

Mayers, having any relationship with the gambling site at issue, and having any business

relationship with Copeland or Ames. Saunders says the trial court should have sustained his

objections to Mayers’ affidavit, which contains allegations that Saunders transacted business with

Mayers, owes Mayers money, should have expected to be sued in Austin, and had a business

relationship with Copeland and Ames. However, Saunders argues that even accepting Mayers’

allegations as true, the affidavit fails to allege minimum contacts and his contacts with Texas are

at best “random, fortuitous, or attenuated”—not purposeful.

       In support of his argument that he lacks minimum contacts, Saunders cites to the facts of

Old Republic, and quotes the Court’s edict that “[g]enerally, money sent to the forum state is not

determinative in establishing that a defendant purposefully availed itself of Texas’s jurisdiction.”

Old Republic, 549 S.W.3d at 562. Here, the record contains evidence reflecting the following:

       •       May 7, 2019: Copeland sent Mayers a photo of a packing slip addressed to
               Mayers in Austin from Saunders in Florida.

       •       September 25, 2019: Copeland sent Mayers a photo of a packing slip
               addressed to Mayers in Austin from Saunders in Florida.




                                                 24
       •      March 12, 2020: Mayers sent Saunders a text message stating, “Believe me
              when I was sending him 10-20-30k at a time he was more than responsive.”

       •      Mayers’ affidavit stating that: (1) learned Copeland was “business partners”
              with Saunders and Ames; (2) if he owed money, Copeland would tell him
              where to send the money, which was usually to Sauders or Ames; (3) if he
              was owed money, Saunders or Ames would usually FedEx cash to his
              Austin address; (4) he had conversations with Saunders, as well as the other
              defendants, about the debt he alleges he is owed; (5) Saunders personally
              transacted business with him for roughly one year and nine months; and (6)
              Saunders and the other defendants owe him $75,000.

       •      Saunders’ affidavit stating that: (1) he did not enter into an agreement with
              Mayers; (2) he has no ownership interest in, employment relationship with,
              or financial connection to www.sunwager.com; (3) he is not business
              partners with Ames or Copeland; (4) he never promised to pay Mayers
              money and does not possess any of Mayers’ money; (5) he is a long-time
              friend of Ames, who introduced him to Copeland; and (6) Ames
              occasionally uses his FedEx business account to send shipments.

       While the record shows comparatively more frequent communications between Copeland

and Mayers than Saunders and Mayers in this case, “we assess ‘the quality and nature of the

contacts, not the quantity.’” TV Azteca, 490 S.W.3d at 38 (quoting Moncrief Oil, 414 S.W.3d at

151). Here, as we have already determined, the evidence supports the trial court’s finding that

Saunders was party to a series of transactions with someone who he knew was a Texas resident.

He sent money to Mayers in Texas and received Mayers’ money shipped from Texas. Given the

quality and nature of Saunders’ contacts with Mayers, that is enough to create a substantial

connection with Texas. Indeed, the Supreme Court of Texas has stated that “in some circumstances

a single contract may meet the purposeful-availment standard” so long as it involves more than “a

single contact taking place outside the forum state.” Michiana, 168 S.W.3d at 786. As with

Copeland, we conclude Saunders “reach[ed] out beyond one state and create[d] continuing

relationships and obligations with citizens of another state[.]” Wilson, 2011 WL 6938523, at *3

(quoting Moki Mac, 221 S.W.3d at 575).



                                               25
           Lastly, Saunders contends he sought no benefit, advantage, or profit by availing himself of

Texas because he was not a party to the transactions and never received any money from Mayers.

That argument is unavailing. The trial court’s findings of fact established that: Saunders along with

the two other defendants in this case “were party to a series of transactions with Plaintiff and

Austin resident Justin Mayers and the exchange of funds;” Mayers “talked and texted with . . .

Saunders extensively to provide proof of deliveries and enter into numerous monetary

transactions;” these arrangements “inured to Defendants’ financial benefit;” and Saunders “knew

that Plaintiff resided in Austin, Texas.”12 Again, because we find that the trial court’s findings of

fact are not “so contrary to the overwhelming weight of the evidence as to be clearly wrong or

unjust[,]” we rely on those findings for jurisdictional-analysis purposes. Fed. Corp., 632 S.W.3d

at 716 (citing Cain, 709 S.W.2d at 176). And after we accept the facts above, the conclusion that

Saunders purposefully availed himself of the privileges of doing business in Texas is not

unreasonable. Despite Saunders’ protests that Ames merely used his FedEx account as a

convenience to send and receive packages, “[j]urisdiction is premised on notions of implied

consent[.]” Michiana, 168 S.W.3d at 785 (citing World—Wide Volkswagen, 444 U.S. at 297).

There is nothing in the record indicating Saunders even attempted to structure these transactions

to purposefully avoid jurisdiction. See Michiana, 168 S.W.3d at 785. Saunders’ argument may be

more relevant at the merits stage, but it does not affect our jurisdictional inquiry.

           We agree with the trial court’s conclusion that Saunders purposefully established minimum

contacts with Texas.




12
     See supra Section 2.a.


                                                   26
           b. Relatedness

       Copeland and Saunders also contend the relatedness prong is not met. Copeland argues

the connection between his phone calls and text messages with Mayers and the claims at issue

“seem to hinge on a but-for analysis”—i.e., but for Copeland’s communications with Mayers,

Mayers would not have sent money to or received money from Saunders or Ames. He contends

the Texas Supreme Court has rejected this kind of but-for approach in jurisdictional analyses.

       That is a correct statement of the law. E.g., Old Republic, 549 S.W.3d at 561 (“We held

that the but-for approach was too broad and judicially unmoored to satisfy due-process concerns”

[Internal quotation marks omitted]). However, Copeland’s communications with Mayers, both as

alleged in Mayers’ live pleading and characterized in the trial court’s findings of fact, do not

amount to a but-for connection to Mayers’ claims. A but-for analysis “literally embraces every

event that hindsight can logically identify in the causative chain.” Moki Mac, 221 S.W.3d at 581.

For example, in Old Republic, the Court identified a but-for analysis in the connection between

the nonresident’s phone calls with her Texas friend and subsequent alleged fraudulent transfers.

549 S.W.3d at 561. Here, Copeland’s contacts with Texas are substantially connected to Mayers’

claims: Mayers asserts equitable quasi-contract claims all stemming from money he alleges he is

owed by defendants resulting from one of their many transactions. Copeland’s ongoing

communications with Mayers related to these transactions provide sufficient support to satisfy the

relatedness inquiry.

       Copeland further argues that even if we assume his communications with Mayers “could

be utilized to support any of the elements required to support such claims,” an electronic

transmission cannot provide the basis for jurisdiction. However, that is not the applicable standard:

Relatedness requires that “the suit ‘arise[s] out of or relate[s] to the defendant’s contacts with the



                                                 27
forum[.]”’ Luciano, 625 S.W.3d at 8–9. “[D]ue process does not mandate a causation-only

approach[.]” Id. at 16. Copeland’s contention that his communications with Mayers “do not

demonstrate why [he] would be liable for the causes of action alleged” sounds more like a merits

question. “We do not resolve merits-based questions in reviewing a special appearance.” Michelin

N. Am., Inc. v. De Santiago, 584 S.W.3d 114, 134 (Tex.App.—El Paso 2018, pet. dism’d).

        Saunders also contends the relatedness prong is not met. He argues that Mayers’ claims do

not arise from or relate to his alleged contacts with Texas, again asserting his purported lack of

connection to Mayers and the ongoing transactions. However, like Copeland, Saunders’ contacts

with the forum—as alleged in Mayers’ live petition and with any fact-issues resolved for

jurisdictional purposes by the trial court—are likewise substantially connected to Mayers’ claims.

The fact that Saunders repeatedly and over an extended period both shipped money to Mayers in

Texas and received money from Mayers provide adequate support to satisfy the relatedness

inquiry.

        Because this suit arises out of or relates to Appellants’ contacts with Texas, the relatedness

prong is satisfied.

            c. Traditional Notions of Fair Play and Substantial Justice

        Finally, the exercise of jurisdiction is improper if it would offend traditional notions of fair

play and substantial justice. Kelly, 301 S.W.3d at 659. “The defendant bears the burden of

presenting a compelling case that the presence of some consideration would render the exercise of

jurisdiction over it unreasonable.” Fitzgerald Truck Parts & Sales, LLC v. Advanced Freight




                                                  28
Dynamics, LLC, No. 14-19-00397-CV, 2021 WL 1685353, at *10 (Tex.App.—Houston

[14th Dist.] Apr. 29, 2021, pet. filed)(citing Spir Star, 310 S.W.3d at 879).

       Copeland alleges that “Mayers’ jurisdictional allegations fail to meet [the] threshold” that,

among other things, “Texas’ assertion of jurisdiction would not ‘offend traditional notions of fair

play and substantial justice.’” However, he “fail[s] to articulate the law or cite to the record, or

identify any basis supporting [his] contention[,]” and he has not pointed to any evidence showing

there may be a less burdensome forum with jurisdiction over this case. Fed. Corp., 632 S.W.3d at

725. In any event, providing evidence that would render the exercise of specific jurisdiction

unreasonable and offensive to due-process concerns is a high bar, and Copeland has not met it

here; there is no evidence in the record that a more efficient forum exists with jurisdiction over

this case. See Michelin, 584 S.W.3d at 124 n.3 (“[T]he minimum contacts analysis ‘encompasses

so many considerations of fairness’ that ‘[o]nly in rare instances will the exercise of jurisdiction

not comport with fair play and substantial justice when the nonresident defendant has purposefully

established minimum contacts with the forum state.’” (quoting Angelou v. African Overseas

Union, 33 S.W.3d 269, 281 (Tex.App.—Houston [14th Dist.] 2000, no pet.)).

       For his part, Saunders contends exercising jurisdiction over him would offend traditional

notions of fair play and substantial justice because it would be unduly burdensome for him as a

Florida resident. Specifically, Saunders states that he would be burdened by having to travel to

Texas for his defense in this case. He also contends he would be burdened because his co-defendant

and witness Ames also resides in Florida, and if Ames fails to appear in Texas without objection

to jurisdiction, Saunders will be “denied the value” of Ames’ trial testimony and document

production. Finally, he claims “[t]here is no apparent demonstration of this forum’s convenience

to Appellee and Texas being the forum for the most efficient resolution of the dispute.”



                                                 29
       However, that is not the showing required of Mayers. Once Mayers met his initial burden

of pleading sufficient facts to bring Appellants within the provisions of the long-arm statute, the

burden shifted to Appellants to negate “all potential bases for personal jurisdiction that exist in the

plaintiff’s pleadings.” Searcy, 496 S.W.3d at 66 [Emphasis added]. Like Copeland’s

circumstances, Saunders’ case is not one of the “rare instances” in which “the exercise of

jurisdiction [does] not comport with fair play and substantial justice when the nonresident

defendant purposefully established minimum contacts with the forum state.” Angelou, 33 S.W.3d

at 281. Exercising specific jurisdiction over Saunders in this case does not run contrary to due-

process requirements.

                                          CONCLUSION

       For the foregoing reasons, we find that Mayers’ petition sufficed to allege that Appellants

are subject to specific jurisdiction in Texas as it pertains to his pleaded claims. We therefore need

not consider whether general jurisdiction applies, and in any event, Mayers does not allege that it

does. We conclude the evidence is legally and factually sufficient to demonstrate purposeful

availment, that Mayers’ claims relate to Appellants’ contacts with Texas, and traditional notions

of fair play and substantial justice are not offended by the exercise of specific jurisdiction in this

case. Accordingly, the exercise of specific jurisdiction over Appellants is permissible.

       Having overruled each of Appellants’ issues, we affirm the trial court’s judgment.



September 21, 2022
                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  30